DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to: Application filed 16 Aug. 2021
	Claims 21-40 are pending in this case. Claims 21, 26 and 37 are independent claims



Information Disclosure Statement
The information disclosure statement filed 10/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bass et al. (Pat. No.: US 9,098,582 B1; Filed: Apr. 10, 20090 (hereinafter “Bass”).

Regarding independent claim 21, Bass disclose a method comprising: 
determining a country associated with a request for content items (col. 7 lines 13-18; col 7 line 66-col 8 line 10)
determining, based at least in part on the request, a plurality of candidate content items responsive to the request, each of the plurality of candidate content items being associated with a corresponding link (col. 4, line 58-col. 5, line 3); 
computing, for each of the plurality of candidate content items and using a trained machine learning system, a corresponding country vector (col. 5 lines 4-49); 
comparing each corresponding country vector against a threshold (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67); 
determining that a first corresponding country vector of the corresponding country vectors exceeds the threshold (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67); 
returning, in response to the request, the corresponding link associated with a first content item corresponding to the first corresponding country vector (col. 4, lines 45-col. 5 line 11).

Regarding dependent claim 22, Bass disclose the method of claim 21, further comprising: 
determining that a second corresponding country vector from the corresponding country vectors does not exceed the threshold (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67); and 
discarding, based on the determination that the second corresponding country vector does not exceed the threshold, a second content item corresponding to the second corresponding country vector (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67). 

Regarding dependent claim 23, Bass disclose the method of claim 21, further comprising: determining that a second corresponding country vector from the corresponding country vectors does not exceed the threshold; and discarding, based on the determination that the second corresponding country vector does not exceed the threshold, a second content item corresponding to the second corresponding country vector (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67).

Regarding dependent claim 24, Bass disclose the method of claim 23, wherein computing each corresponding country vector based at least in part on each corresponding link includes retracting a link path of the corresponding link (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67).

Regarding dependent claim 25, Bass disclose the method of claim 21, wherein computing the corresponding country vector for each of the plurality of content items includes at least one of: 
determining a language corresponding to the content item; determining a historical user preference corresponding to a historical access to the content item; or determining a link locale corresponding to a link of the content item (col 7 line 66-col 8 line 10).

Regarding independent claim 26, Bass disclose a computing system, comprising: one or more processors; and a memory storing program instructions that, when executed by the one or more processors, cause the one or more processors to at least: 
receive a request; (col 4 lines 30-37) 
determine a location corresponding to the request (col 5 lines 4-49); 
for each of a plurality of content items: 
compute a vector indicative of a relevance of the content item to the location (col 5 lines 4-49); and
determine if the vector exceeds a threshold (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67); and 
return, as responsive to the request, at least one content item of the plurality of content items having a vector that exceeds the threshold (col. 4 line 45-col 5 line 11). 

Regarding dependent claim 27, Bass disclose the computing system of claim 26, wherein determining the location corresponding to the request includes determining at least one of a language corresponding to the request, a location of a device associated with the request, or a user country preference (col 5 lines 4-49).

Regarding dependent claim 28, Bass disclose the computing system of claim 26, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to determine at least one of: a language corresponding to a content item of the plurality of content items; a historical user preference of the content item; a link locale for the content item; or third party data corresponding to the content item (col 5 lines 4-49).

Regarding dependent claim 29, Bass disclose the computing system of claim 28, wherein the program instructions, when executed by the one or more processors to cause the one or more processors to compute the vector, further cause the one or more processors to at least: compute the vector based at least in part on one or more of the language, the historical user preference, or the link locale (col 5 lines 4-49).

Regarding dependent claim 30, Bass disclose the computing system of claim 26, wherein the computation of the vector is performed at least in part by a machine learning system (col 8 line 56-col 9 line 18).

Regarding dependent claim 31, Bass disclose the computing system of claim 26, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: 
determine a plurality of locations corresponding to the request (col 5 lines 4-49); and 
for each of the plurality of content items: compute, for each of the plurality of locations, a vector indicative of a relevance of the content item to the location (col 5 lines 4-49). 

Regarding dependent claim 32, Bass disclose the computing system of claim 26, wherein: each of the plurality of content items is associated with a corresponding link; and computing the vector for each of the plurality of content items is based at least in part on the corresponding link (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67).

Regarding dependent claim 33, Bass disclose the computing system of claim 32, wherein computing the vector for each of the plurality of content items based at least in part on each corresponding link includes retracting a link path of the corresponding link (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67).

Regarding dependent claim 34, Bass disclose the computing system of claim 26, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: discard at least one content item of the plurality of content items having a vector that does not exceed the threshold (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67).

Regarding dependent claim 35, Bass disclose the computing system of claim 26, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: rank the plurality of content items based at least in part on one or more of a relevance to the request or the vector corresponding to each content item (col 1, lines 19-30; col 10 lines 4-20).

Regarding dependent claim 36, Bass disclose the computing system of claim 26, wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to at least: maintain, in a data store, the vectors computed for each of content items (col 12 lines 37-58). 

Regarding independent claim 37, Bass disclose a computer-implemented method, comprising: 
determining a first location corresponding to a request for content items from a user (col 5 lines 4-49); 
for each of a first plurality of content items, computing at least one location vector, the location vector indicative of a relevance of the content item to the first location (col 5 lines 4-49); 
determining from the first plurality of content items, a second plurality of content items having a location vector value that exceeds a threshold, wherein the second plurality of content items is less than the first plurality of content items (col. 1, lines 31-45; col. 10 lines 25-48; col. 13 lines 46-67); and 
providing access to at least a portion of the second plurality of content items to a user (col 4 line 45-col 5 line 11).

Regarding dependent claim 38, Bass disclose the computer-implemented method of claim 37, wherein the first location is determined based on one or more of a language corresponding to the request, a second location of a device from which the request was received, a third location of a user, or a user country preference (col 6 line 66-col 7 line 18; col 7 line 66-col 8 line 10).

Regarding dependent claim 39, Bass disclose the computer-implemented method of claim 37, wherein computing at least one location vector includes: 
determining, for the content item, at least one of a language of the content item, a language of a link to the content item, a historical user preference corresponding to the content item, a link locale for the content item, or third party data corresponding to the content item (col 7 line 66-col 8 line 10); 
providing, as input to a machine learning system, at least one of the language of the content item, the language of the link to the content item, the historical user preference corresponding to the content item, the link locale for the content item, or the third party data corresponding to the content item (col 8 line 56-col 9 line 18); and
receiving, from the machine learning system and in response to the input, the at least one location vector for the content item (col 8 line 56-col 9 line 18).

Regarding dependent claim 40, Bass disclose the computer-implemented method of claim 37, further comprising: ranking the at least a portion of the second plurality of content items to generate a ranked list of the second plurality of content items, wherein providing access includes providing, for presentation to the user, the ranked list (col 1, lines 19-30; col 10 lines 4-20).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768